Citation Nr: 0019275	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-45 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for anterior poliomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service in the Army of the 
United States from November 1943 to October 1945.  He had 
subsequent unverified service in the United States Air Force 
Reserve.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a September 1995 rating action, 
with which the veteran disagreed in July 1996.  A statement 
of the case was issued in September 1996, and a substantive 
appeal was received in October 1996.  A hearing at which the 
veteran testified was conducted at the RO in January 1997, 
and supplemental statements of the case were issued in 
January 1997 and August 1997.  Thereafter, the case was 
forwarded to the Board in Washington, DC, and, in December 
1997, the Board remanded the veteran's case to the RO for 
additional development.  A supplemental statement of the case 
was issued in May 2000, and the case has since been returned 
to the Board.  


REMAND

In this case, the veteran is essentially contending that 
poliomyelitis, for which he was hospitalized beginning in 
September 1950, may be linked to a period of active duty for 
training in which he participated shortly before that 
hospitalization.  More specifically, the veteran is 
apparently contending that he developed what is known as 
provocation poliomyelitis.  According to medical literature 
provided by the veteran, this is apparently a phenomenon 
whereby paralytic disease is brought about (or at least the 
risk of paralytic disease is increased), when intramuscular 
injections are administered during the incubation period of 
wild-type poliovirus infection.  The veteran maintains that, 
during a weekend period of active duty for training shortly 
before his September 1950 hospitalization, he received 
approximately nine vaccinations, and that this was the event 
which triggered the onset of his paralyzing poliomyelitis 
soon thereafter.  

In support of his contentions, the veteran submitted a 
statement from a private physician, Robert W. Bailey, M.D., 
in which he acknowledged the concept of provocation 
poliomyelitis, and advised that this concept is referred to 
in "the medical literature" and that risk factors for the 
development of polio included recent injections.  This 
physician, however, did not, in a specific way, link the 
onset of the veteran's polio to service.  As a result, the 
Board requested that the RO attempt to obtain copies of Dr. 
Bailey's records of treatment of the veteran, and to request 
that he more precisely define the provocation poliomyelitis 
phenomenon, as well as to provide his opinion as to whether 
and when the veteran might have exhibited it.  

In response to the Board's request, the RO asked the veteran 
on three occasions to provide authorization to obtain the 
requested information from Dr. Bailey.  (This occurred in 
December 1997, March 1998, and May 1999.)  The veteran's 
response to these requests was to authorize the release of 
information from another doctor, Robert Eiben, who evidently 
had treated the veteran in 1950.  Although the veteran's 
reasons for doing this are unclear, in a statement received 
from him in May 1999, he seemed to suggest that he thought VA 
was seeking records of his polio treatment in 1950.  If that 
is the case, it would explain his authorization to obtain 
records from Dr. Eiben.  Nevertheless, since the claim at 
hand appears to be one in which the veteran is seeking to 
establish that he developed "provocation poliomyelitis" as 
a result of his service, and it is Dr. Bailey, who is the 
only physician with personal knowledge of the veteran's 
illness, suggesting that "provocation poliomyelitis" is 
present in this case, it is Dr. Bailey's records and opinions 
that the Board seeks.  Therefore, and since the claim is 
being returned for other development, as explained below, the 
veteran should be given another opportunity to permit the RO 
to obtain the previously requested records and opinions from 
Dr. Bailey.  

In addition to the foregoing, the Board also noted, in its 
1997 Remand, that any periods of the veteran's active duty 
(AD), active duty for training (ADT), or inactive duty 
training (IADT) between 1950 and 1953 had not been verified.  
This had obvious importance, since an individual engaged in 
AD or ADT has different eligibility for compensation for 
disability, as compared to an individual engaged in IADT.  
Accordingly, the RO was requested to provide the information 
submitted by the veteran with respect to his service, during 
the subject period, to the National Personnel Records Center 
(NPRC) so that verification of his military service could be 
obtained.  The record currently before us indicates that, 
while the RO contacted the NPRC on a number of occasions 
since the Board's 1997 Remand, it is not clear whether the 
NPRC was provided the identification of the specific Air 
Force Reserve unit to which the veteran was evidently 
assigned in September 1950.  This would seem to account for 
the inability of the NPRC to verify the veteran's service as 
requested, and, in particular, for the period of time that is 
crucial to the veteran's contentions.  Accordingly, another 
attempt to verify the veteran's service should be undertaken.  

The Board also noted, in the 1997 Remand, that, given the 
information the veteran had provided regarding provocation 
poliomyelitis, as well as his contentions, it might be 
inferred that the vaccinations which the veteran maintains 
took place while he was on ADT occurred when he was already 
carrying the polio virus.  If that were the case, and there 
was no competent evidence showing the presence of the virus 
prior to that time, one might be able to reasonably conclude 
that the onset of the veteran's polio occurred during 
service.  Any conclusion in that regard, however, would be 
best made only with a clearer understanding of provocation 
poliomyelitis, and the appropriate medical analysis of the 
veteran's particular circumstances.

Accordingly, the Board requested that the claims folder be 
referred to a VA physician who was to be asked to review the 
evidence and provide a description of provocation 
poliomyelitis, opine as to whether and when the veteran 
exhibited this phenomenon, and indicate whether it may be 
reasonably concluded that the veteran was infected with the 
polio virus during a specific period of ADT (if it could be 
confirmed that the veteran served on periods of ADT prior to 
September 12, 1950).

The response received from a VA physician to the above 
request was as follows:  

This is concerning a memorandum of April 11, 2000 
which suggests that we should have an up to date 
opinion concerning poliomyelitis that might be 
precipitated by injections of polio vaccine.  

I would give this veteran the benefit of the doubt.  
In 42 years of neurological practice I have never 
seen a well documented, obvious, instance of 
"provocation polio."  However, it is logical that 
such a mechanism is possible.  A senior infectious 
disease expert may have more convincing data.   

This response obviously does not define provocation 
poliomyelitis, as requested, although it suggests it is a 
phenomenon that arises from a polio vaccine injection (which 
the veteran did not have), as opposed to any intramuscular 
injection.  It also does not address whether and when the 
veteran exhibited this phenomenon, or indicate whether it may 
reasonably be concluded that the veteran was infected with 
the polio virus during a specific period of active duty for 
training.  It also suggests that an opinion from another 
specialist might be useful.  Since the opinion obtained did 
not respond to any of the Board's expressed concerns, and it 
also pointed to a source from which useful information might 
be obtained (which source does not appear to have been 
explored), it will be necessary to return the case to the RO, 
in order to obtain a more meaningful response to the Board's 
requests.  

Although we recognize that this case was previously remanded 
in order to obtain clarification with respect to nature and 
etiology of the veteran's polio, given that there remains 
some confusion regarding that question, as well as the type 
of military service the veteran performed in 1950, it will be 
necessary to defer a final determination in this appeal, yet 
again, until that confusion is resolved.  In this regard, we 
note that, in Stegall v. West, 11 Vet.App. 268 (1998), the 
U.S. Court of Appeals for Veterans Claims determined that a 
previous remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court held that "where, as here, the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Id. at 217.

Although the delay occasioned by this additional Remand is 
regrettable, under the circumstances described above, this 
case is being returned to the RO for the following action:  

1.  The RO should contact the NPRC, and request 
verification of any period of military service 
(active duty, active duty for training, or 
inactive duty training) performed by the veteran 
with the 433rd TC Gp (433rd Troop Carrier Wing) (M) 
(which apparently trained at the 2240th Air Force 
Reserve Training Center, Schlegel Air Force Plant, 
Cleveland, Ohio), at any time between January 1950 
and February 1953, but particularly in August 
and/or September 1950.  Copies of any 
correspondence provided to the NPRC in connection 
with this request, as well as any response from 
that organization, should be associated with the 
claims file.  

2.  The RO should contact the veteran and request 
that he provide authorization to contact Robert W. 
Bailey, M.D., 611 Fifth Avenue West, 
Hendersonville, North Carolina 28739, whom the 
veteran previously identified as having 
information concerning the presence of provocation 
poliomyelitis in his case.  That authorization 
should permit the RO to request that Dr. Bailey 
provide copies of his treatment records of the 
veteran.  Dr. Bailey should also be asked to more 
precisely define the provocation poliomyelitis 
phenomenon, and to offer an opinion, with 
reference to appropriate clinical data, if 
possible, as to whether and when the veteran 
exhibited the phenomenon.  Any copies of records 
or documentation supporting Dr. Bailey's opinion 
should also be requested.  

3.  Next, the RO should assemble those records 
already associated with the claims file that show 
the veteran's treatment for poliomyelitis in 1950 
and 1951 and address the provocation poliomyelitis 
phenomenon, as well as any documents obtained from 
Dr. Bailey in connection with this Remand.  These 
assembled documents should then be forwarded to a 
VA physician knowledgeable in the field of 
infectious disease.  That professional should be 
asked to define provocation poliomyelitis, to 
offer an opinion as to whether and, if so, when 
the veteran exhibited this phenomenon, and, if it 
is confirmed that the veteran served on periods of 
active duty or active duty for training prior to 
September 12, 1950, to indicate whether it may be 
reasonably concluded that the veteran was infected 
with the polio virus during any such specific 
period of military service.  A complete rationale 
for any opinions provided should be made, together 
with specific reference to any supporting 
documentation.  

4.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.

5.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for polio.  If the 
decision remains adverse to the veteran, the RO 
should issue a supplemental statement of the case 
to the veteran and his representative, and they 
should be given a reasonable opportunity to 
respond before the case is returned to the Board 
for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).




